Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   
 	Claims 1 and 11 recite the following subject matter with insufficient antecedent basis issue, for which the Examiner recommends the amendments to overcome this rejection:
	Regarding claim 1, respectively amend line 4 thereof to recite: “…each of the controllers and the radio points….”
Regarding claim 11, respectively amend line 3 and 7 thereof to recite: “…each of the controllers and the radio points… provide wireless service to a user equipment…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) and in view of  Griffioen et al. (US 20180324726, henceforth “Griffioen”)
Examiner’s note: in what follows, references are drawn to Mayer unless otherwise mentioned.
Regarding claim 1, Ruffini teaches a central radio access network (C-RAN) system (FIG. 1 and FIGS. 7-10) comprising: 
a plurality of controllers (FIG. 1 shows plurality of remote switches, DUs and a node 10.); and 
a plurality of radio points (FIG. 1 shows plurality of RRUs and RBSs, items 3 and items 6.); 
wherein each of the controllers and radio points comprises a respective local clock (FIG. 7 shows local clocks, item 33, item 32 and item 31.); 
wherein each of the radio points is associated with at least one antenna and is remotely located from the controllers, wherein the plurality of radio points is communicatively coupled to the controllers using a fronthaul network (FIG. 1 shows plurality of RRUs and RBSs with at least one antenna for each RRU and RBS. The RRU 3 is connected to the remote switch 16 through CPRI 11. FIG. 2A, the functionality of the base station is split between a remote radio unit (RRU) 3 and a digital unit (DU) 4. The RRU and DU are connected through a fronthaul network, see [0054]-[0059].); 
wherein the controllers and the plurality of radio points are configured to implement a plurality of base stations in order to provide wireless service to a plurality of user equipment (UEs) (FIG. 1 is a schematic overview of a network 1 with RRUs, RBSs and ; 
wherein each of the controllers is communicatively coupled to a core network of a wireless service provider over a backhaul network (FIG. 1 shows the remote switch is connected to the core through backhaul network. The transport network 20 is configured to carry fronthaul traffic (i.e. traffic between a RRU 3 and a DU 4) and backhaul traffic (i.e. traffic between a RBS 6 and a core network 18), see [0057]-[0070].); 
wherein each of the controllers is communicatively coupled to a master clock source over the backhaul network (FIG. 9 shows a scheme with a PTP GM 41 in a backhaul router 40, and a PTP Boundary Clock, BC, in both the hub switch 13 and the remote switch 16. FIG. 10 shows a second scheme for phase/time synchronization. A time synchronization protocol such as PTP is used to maintain a clock at a RBS 6 in sync with a remotely located, higher-order (i.e. more accurate), clock located remotely from the RBS 6. FIG. 10, the more accurate clock is a PTP GM 41 located at a router 40 in the backhaul network 17, see [0098]-[0099].); 
wherein each of the controllers is configured  to (FIG. 1 shows plurality of remote switches, items 16.): 
(FIG. 7 shows a scheme for phase/time synchronization where an accurate clock 33  of the remote switch 16 is acted to be a PTP Grand Master (PTP GM), see [0089]. The missing/crossed out limitations will be discussed in view of  Griffioen.); 
if that controller should serve as the timing master, serve, by that controller, as the timing master for the controllers and the radio points (FIG. 7, clock 33 at the remote switch 16 is used to provide accurate phase/time information locally to the RBS 6 and RRU 3, see [0089].); 
synchronize the local clock of that controller with the master clock source over the backhaul network (FIG. 7, the accuracy of the clock 33 is maintained by using synchronization messages carried over the transport network 21 between the hub switch 13 and the remote switch 16. The hub switch 13 can obtain accurate phase/time information from an external time reference using a mechanism such as PTP. The external time reference can be a higher-order (i.e. more accurate) clock. Alternatively, the DU 4 may acquire accurate phase/time information from an external time reference using a mechanism such as PTP and the clock 36 at the hub switch 13 synchronizes with the clock 37 at the DU 4, see [0090]- [0093].); and 
transmit synchronization messages from that controller over the fronthaul network for reception by(FIG. 7, the remote switch 16 exchanges time synchronization messages with RBS 6, over link 12, to bring a clock 32 at the RBS 6 into sync with the accurate clock 33 maintained at the remote switch 16. The time synchronization messages between the remote switch 16 and the RBS 6 can be PTP messages (IEEE 1588). The clock 32 at the RBS 6 can be considered as a PTP slave to the PTP GM at the remote switch 16, see [0091]. A clock 32 at the RBS 6 is phase synchronized with a clock 31 at the RRU 3 through fronthaul CPRI 11, see [0094]. The missing/crossed out limitations will be discussed in view of  Griffioen.).  
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) determine if that controller should serve as a timing master for the controllers and the radio points, (2) transmit synchronization messages from that controller over the fronthaul network for reception by the other controllers and the radio points and for use by the other controllers and the radio points in synchronizing the local clocks thereof with the local clock of that controller.
However, Griffioen discloses the missing/crossed limitations comprising: (1) determine if that controller should serve as a timing master for the controllers and the radio points (FIG. 9 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60. FIG. 9 also illustrates one possible implementation of step 100 for selecting the master REC 60-1. Specifically, the RECs 60 in a pool of RECs 60 exchange capabilities with one another (step 200). Alternatively, the RECs 60 all send their capabilities to some node that will select the master REC 60-1. These capabilities include anything that would make an REC 60 a better candidate to be the master REC 60-1. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology. Next, the master REC 60-1 can be selected based on (e.g., by ranking) the capabilities (step 202). In some embodiments, this involves selecting the REC 60 with the best capability as the master REC 60-1. In some embodiments, the RECs 60 use a common algorithm to each determine whether or not the selected REC is the master REC 60-1. In this manner, the REC 60 with, e.g., the best capability, selects itself as the master REC 60-1, whereas all other RECs 60 do not select themselves as the master REC 60-1. In other embodiments, the capabilities of the RECs 60 are examined by some node (e.g., one of the RECs 60), where this node selects the master REC 60-1 and sends an indication to the master REC 60-1 that it is the master, see [0074]-[0076].), (2) transmit synchronization messages from that controller over the fronthaul network for reception by the other controllers and the radio points and for use by the other controllers and the radio points in synchronizing the local clocks thereof with the local clock of that controller (FIG. 6 illustrates the operation of a master radio equipment controller (REC) and a target REC connected via an asynchronous communication network to measure the end-to-end uplink path delay, see [0067]-[0071]. FIG. 8 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60, see [0072]-[0073]. FIG. 10 illustrates the operation of a master REC 60-1 and a target REC 60-2 to compute a radio interface frame offset correction, see [0079]. FIG. 9 also illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60, see [0074].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini’s apparatus by adding the teachings of Griffioen in order to make a more effective apparatus by providing proper time alignment of uplink and downlink radio frames, see (Griffioen, [0059].).
Regarding claim 11, Ruffini teaches a method of distributing a clock in a central radio access network (C-RAN) system (FIG. 1 and FIGS. 7-10) comprising a plurality of controllers (FIG. 1 shows plurality of remote switches, DUs and a node 10.) and a plurality of radio points (FIG. 1 shows plurality of RRUs and RBSs, items 3 and items 6.), wherein each of the controllers and radio points comprises a respective local clock (FIG. 7 shows local clocks, item 33, item 32 and item 31.), wherein each of the radio points is associated with at least one antenna and is remotely located from the controllers, wherein the plurality of radio points is communicatively coupled to the controllers using a fronthaul network (FIG. 1 shows plurality of RRUs and RBSs with at least one antenna for each RRU and RBS. The RRU 3 is connected to the remote switch 16 through CPRI 11. FIG. 2A, the functionality of the base station is split between a remote radio unit (RRU) 3 and a digital unit (DU) 4. The RRU and DU are connected through a fronthaul network, see [0054]-[0059].), wherein the controllers and the plurality of radio points are configured to implement a plurality of base stations in order to provide wireless service to user equipment (FIG. 1 is a schematic overview of a network 1 with RRUs, RBSs and switches. The two types of base station are shown in FIG. 2A and FIG. 2B. In the first type of base station, shown in FIG. 2A, the functionality of the base station is split between a remote radio unit (RRU) 3 and a digital unit (DU) 4. The second type of base station 6, shown in FIG. 2B, does not have the split of radio (RF) and baseband functionality. The RRUs 3 and RBSs 6 are deployed across an area where wireless coverage is required, see [0053]-[0058]. So, the controllers and the plurality of radio points are configured to implement a plurality of base stations in order to provide wireless service to a user equipment.), wherein each of the controllers is communicatively coupled to a core network of a wireless service provider over a backhaul network (FIG. 9 shows a scheme with a PTP GM 41 in a backhaul router 40, and a PTP Boundary Clock, BC, in both the hub switch 13 and the remote switch 16. FIG. 10 shows a second scheme for phase/time synchronization. A time synchronization protocol such as PTP is used to maintain a clock at a RBS 6 in sync with a remotely located, higher-order (i.e. more accurate), clock located remotely from the RBS 6. FIG. 10, the more accurate clock is a PTP GM 41 located at a router 40 in the backhaul network 17, see [0098]-[0099].), and wherein each of the controllers is communicatively coupled to a master clock source over the backhaul network (FIG. 9 shows a scheme with a PTP GM 41 in a backhaul router 40, and a PTP Boundary Clock, BC, in both the hub switch 13 and the remote switch 16. FIG. 10 shows a second scheme for phase/time synchronization. A time synchronization protocol such as PTP is used to maintain a clock at a RBS 6 in sync with a remotely located, higher-order (i.e. more accurate), clock located remotely from the RBS 6. FIG. 10, the more accurate clock is a PTP GM 41 located at a router 40 in the backhaul network 17, see [0098]-[0099].), the method comprising: 
(FIG. 7 shows a scheme for phase/time synchronization where an accurate clock 33  of the remote switch 16 is acted to be a PTP Grand Master (PTP GM), see [0089]. The missing/crossed out limitations will be discussed in view of  Griffioen.); 
if said first controller should serve as the timing master, serving, by said first controller, as the timing master for the controllers and the radio points (FIG. 7, clock 33 at the remote switch 16 is used to provide accurate phase/time information locally to the RBS 6 and RRU 3, see [0089].); 
synchronizing the local clock of said first controller with the master clock source over the backhaul network (FIG. 7, the accuracy of the clock 33 is maintained by using synchronization messages carried over the transport network 21 between the hub switch 13 and the remote switch 16. The hub switch 13 can obtain accurate phase/time information from an external time reference using a mechanism such as PTP. The external time reference can be a higher-order (i.e. more accurate) clock. Alternatively, the DU 4 may acquire accurate phase/time information from an external time reference using a mechanism such as PTP and the clock 36 at the hub switch 13 synchronizes with the clock 37 at the DU 4, see [0090]- [0093].); and 
transmitting synchronization messages from said first controller over the fronthaul network for reception by (FIG. 7, the remote switch 16 exchanges time synchronization messages with RBS 6, over link 12, to bring a clock 32 at the RBS 6 into sync with the accurate clock 33 maintained at the remote switch 16. The time synchronization messages between the remote switch 16 and the RBS 6 can be PTP messages (IEEE 1588). The clock 32 at the RBS 6 can be considered as a PTP slave to the PTP GM at the remote switch 16, see [0091]. A clock 32 at the RBS 6 is phase synchronized with a clock 31 at the RRU 3 through fronthaul CPRI 11, see [0094]. The missing/crossed out limitations will be discussed in view of  Griffioen.).  
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) determining if a first of the controllers should serve as a timing master for the controllers and the radio points, (2) transmitting synchronization messages from said first controller over the fronthaul network for reception by the other controllers and the radio points and for use by the other controllers and the radio points in synchronizing the local clocks thereof with the local clock of said first controller.
However, Griffioen discloses the missing/crossed limitations comprising: (1) determining if a first of the controllers should serve as a timing master for the controllers and the radio points (FIG. 9 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60. Also, although some steps are discussed as being performed by a specific node, the steps are performed by any suitable node. FIG. 9 illustrates one possible implementation of step 100 for selecting the master REC 60-1. Specifically, the RECs 60 in a pool of RECs 60 exchange capabilities with one another (step 200). Alternatively, the RECs 60 all send their capabilities to some node that will select the master REC 60-1. These capabilities include anything that would make an REC 60 a better candidate to be the master REC 60-1. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology. Next, the master REC 60-1 can be selected based on (e.g., by ranking) the capabilities (step 202). In some embodiments, this involves selecting the REC 60 with the best capability as the master REC 60-1. In some embodiments, the RECs 60 use a common algorithm to each determine whether or not the selected REC is the master REC 60-1. In this manner, the REC 60 with, e.g., the best capability, selects itself as the master REC 60-1, whereas all other RECs 60 do not select themselves as the master REC 60-1. In other embodiments, the capabilities of the RECs 60 are examined by some node (e.g., one of the RECs 60), where this node selects the master REC 60-1 and sends an indication to the master REC 60-1 that it is the master, see [0074]-[0076].), (2) transmitting synchronization messages from said first controller over the fronthaul network for reception by the other controllers and the radio points and for use by the other controllers and the radio points in synchronizing the local clocks thereof with the local clock of said first controller (FIG. 6 illustrates the operation of a master radio equipment controller (REC) and a target REC connected via an asynchronous communication network to measure the end-to-end uplink path delay, see [0067]-[0071]. FIG. 8 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60, see [0072]-[0073]. FIG. 10 illustrates the operation of a master REC 60-1 and a target REC 60-2 to compute a radio interface frame offset correction, see [0079]. FIG. 9 also illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60, see [0074].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini’s method by adding the teachings of Griffioen in order to make a more effective method by providing proper time alignment of uplink and downlink radio frames, see (Griffioen, [0059].).
Regarding claim 4, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein the controllers and the radio points are configured to use the IEEE 1588 protocol for clock synchronization (FIG. 10 shows a scheme for phase/time synchronization. A time synchronization protocol such as PTP is used to maintain a clock at a RBS 6 in sync with a remotely located, higher-order (i.e. more accurate), clock located remotely from the RBS 6. The RBS 6 and router 40 exchange PTP messages according to IEEE 1588, see [0099]-[0101].).
Regarding claim 14, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein the controllers and the radio points are configured to use the IEEE 1588 protocol for clock synchronization (FIG. 10 shows a scheme for phase/time synchronization. A time synchronization protocol such as PTP is used to maintain a clock at a RBS 6 in sync with a remotely located, higher-order (i.e. more accurate), clock located remotely from the RBS 6. The RBS 6 and router 40 exchange PTP messages according to IEEE 1588, see [0099]-[0101].).
Regarding claim 5, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein at least one of the radio points comprises a multi- carrier radio point (FIG. 2A, the functionality of the base station is split between a remote radio unit (RRU) 3 and a digital unit (DU) 4. The DU 4 is configured to perform processing at baseband and to output digital baseband IQ data. The RRU 3 is configured to transmit an RF signal using the IQ data received from the DU 4. Similarly, the RRU 3 is configured to receive an RF signal and output IQ data of the received signal to the DU 4 for baseband processing. A CPRI interface carries the IQ data. Several IQ data flows are sent via one physical CPRI link. Each IQ data flow reflects the data of one antenna for one carrier, the so-called antenna-carrier (AxC). Each RRU 3 may receive and send multiple AxC sub-flows, see [0054].).
Regarding claim 15, Ruffini and Mayer teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein at least one of the radio points comprises a multi- carrier radio point (FIG. 2A, the functionality of the base station is split between a remote radio unit (RRU) 3 and a digital unit (DU) 4. The DU 4 is configured to perform processing at baseband and to output digital baseband IQ data. The RRU 3 is configured to transmit an RF signal using the IQ data received from the DU 4. Similarly, the RRU 3 is configured to receive an RF signal and output IQ data of the received signal to the DU 4 for baseband processing. A CPRI interface carries the IQ data. Several IQ data flows are sent via one physical CPRI link. Each IQ data flow reflects the data of one antenna for one carrier, the so-called antenna-carrier (AxC). Each RRU 3 may receive and send multiple AxC sub-flows, see [0054].).
 Regarding claim 2, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein each of the controllers is configured to: 
(The missing/crossed out limitations will be discussed in view of  Griffioen.); and  
(The missing/crossed out limitations will be discussed in view of  Griffioen.); and 
wherein (The missing/crossed out limitations will be discussed in view of  Griffioen.).  
 As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) determine a respective connection quality metric for a respective connection between that controller and the master clock source over the backhaul network, (2) communicate the respective connection quality metric to the other controllers, (3) each of the controller is configured to transition to serving as the timing master for the controllers and the radio points if that controller is not currently serving as the timing master, another controller that is currently serving as the timing master has failed, and that controller has the best of the connection quality metrics determined for the controllers.
However, Griffioen discloses the missing/crossed limitations comprising: (1) determine a respective connection quality metric for a respective connection between that controller and the master clock source over the backhaul network (FIG. 6 illustrates the operation of a master REC and a target REC connected via an asynchronous communication network to measure the end-to-end uplink path delay. In particular, FIG. 6 illustrates the operation of the master REC 60-1 and the target REC 60-2 to measure the radio interface frame timing offset for the target REC 60-2, see [0067]. The capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology, see [0077].), (2) communicate the respective connection quality metric to the other controllers (FIG. 9 in step 200, the RECs 60 in a pool of RECs 60 exchange capabilities with one another. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology, see [0077].), (3) each of the controller is configured to transition to serving as the timing master for the controllers and the radio points if that controller is not currently serving as the timing master, another controller that is currently serving as the timing master has failed, and that controller has the best of the connection quality metrics determined for the controllers (FIG. 9 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60. Also, although some steps are discussed as being performed by a specific node, the steps are performed by any suitable node. FIG. 9 illustrates one possible implementation of step 100 for selecting the master REC 60-1. Specifically, the RECs 60 in a pool of RECs 60 exchange capabilities with one another (step 200). Alternatively, the RECs 60 all send their capabilities to some node that will select the master REC 60-1. These capabilities include anything that would make an REC 60 a better candidate to be the master REC 60-1. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology. Next, the master REC 60-1 can be selected based on (e.g., by ranking) the capabilities (step 202). In some embodiments, this involves selecting the REC 60 with the best capability as the master REC 60-1. In some embodiments, the RECs 60 use a common algorithm to each determine whether or not the selected REC is the master REC 60-1. In this manner, the REC 60 with, e.g., the best capability, selects itself as the master REC 60-1, whereas all other RECs 60 do not select themselves as the master REC 60-1. In other embodiments, the capabilities of the RECs 60 are examined by some node (e.g., one of the RECs 60), where this node selects the master REC 60-1 and sends an indication to the master REC 60-1 that it is the master, see [0074]-[0076]. There may be instances when the master REC 60-1 may become unavailable to perform the functions of the master REC 60-1. This may occur because of a hardware, software, and/or communications failure. In some embodiments, such as when the master REC 60-1 is being intentionally powered down, the master REC 60-1 may determine that it is going to be unavailable and trigger the selection of a new master REC 60-1. Similarly, there may be some other procedure for selecting the new master REC 60-1 or there may already be enough information from a previous selection step to determine which REC 60 should become the new master REC 60-1, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini’s apparatus by adding the teachings of Griffioen in order to make a more effective apparatus by providing proper time alignment of uplink and downlink radio frames, see (Griffioen, [0059].).
Regarding claim 12, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches further comprises: 
(The missing/crossed out limitations will be discussed in view of  Griffioen.); 
(The missing/crossed out limitations will be discussed in view of  Griffioen.); and 
(The missing/crossed out limitations will be discussed in view of  Griffioen.); and 
wherein  (The missing/crossed out limitations will be discussed in view of  Griffioen.).  
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) determining a respective connection quality metric for a respective connection between said first controller and the master clock source over the backhaul network, (2) communicating the respective connection quality metric to the other controllers, (3) receiving respective connection equality metrics determined for the other controllers, (4) wherein said first controller should transition to serving as the timing master if said first controller is not currently serving as the timing master, another controller that is currently serving as the timing master has failed, and said first controller has the best of the connection quality metrics determined for the controllers.  
However, Griffioen discloses the missing/crossed limitations comprising: (1) determining a respective connection quality metric for a respective connection between said first controller and the master clock source over the backhaul network (FIG. 6 illustrates the operation of a master REC and a target REC connected via an asynchronous communication network to measure the end-to-end uplink path delay. In particular, FIG. 6 illustrates the operation of the master REC 60-1 and the target REC 60-2 to measure the radio interface frame timing offset for the target REC 60-2, see [0067]. The capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology, see [0077].), (2) communicating the respective connection quality metric to the other controllers (FIG. 9 in step 200, the RECs 60 in a pool of RECs 60 exchange capabilities with one another. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology, see [0077].), (3) receiving respective connection equality metrics determined for the other controllers (FIG. 9 in step 200, the RECs 60 in a pool of RECs 60 exchange capabilities with one another, see [0077]. This technique is used for receiving respective connection equality metrics determined for the other controllers.), (4) wherein said first controller should transition to serving as the timing master if said first controller is not currently serving as the timing master, another controller that is currently serving as the timing master has failed, and said first controller has the best of the connection quality metrics determined for the controllers (FIG. 9 illustrates the operation of multiple RECs 60 to align a radio interface frame timing reference of the RECs 60. Also, although some steps are discussed as being performed by a specific node, the steps can generally be performed by any suitable node. FIG. 9 illustrates one possible implementation of step 100 for selecting the master REC 60-1. Specifically, the RECs 60 in a pool of RECs 60 exchange capabilities with one another (step 200). Alternatively, the RECs 60 all send their capabilities to some node that will select the master REC 60-1. These capabilities can include anything that would perhaps make an REC 60 a better candidate to be the master REC 60-1. For instance, the capabilities include, but are not limited to, processing power, an amount of memory available, speed or quality of a network connection and/or a location in the network topology. Next, the master REC 60-1 can be selected based on (e.g., by ranking) the capabilities (step 202). In some embodiments, this involves selecting the REC 60 with the best capability as the master REC 60-1. In some embodiments, the RECs 60 use a common algorithm to each determine whether or not the selected REC is the master REC 60-1. In this manner, the REC 60 with, e.g., the best capability, selects itself as the master REC 60-1, whereas all other RECs 60 do not select themselves as the master REC 60-1. In other embodiments, the capabilities of the RECs 60 are examined by some node (e.g., one of the RECs 60), where this node selects the master REC 60-1 and sends an indication to the master REC 60-1 that it is the master, see [0074]-[0076]. There may be instances when the master REC 60-1 may become unavailable to perform the functions of the master REC 60-1. This may occur because of a hardware, software, and/or communications failure. In some embodiments, such as when the master REC 60-1 is being intentionally powered down, the master REC 60-1 may determine that it is going to be unavailable and trigger the selection of a new master REC 60-1. Similarly, there may be some other procedure for selecting the new master REC 60-1 or there may already be enough information from a previous selection step to determine which REC 60 should become the new master REC 60-1, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini’s method by adding the teachings of Griffioen in order to make a more effective method by providing proper time alignment of uplink and downlink radio frames, see (Griffioen, [0059].).
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of  Griffioen et al. (US 20180324726, henceforth “Griffioen”) and further in view of Regev et al. (US 20160134864, henceforth “Regev”).
Regarding claim 3, Ruffini and Griffioen teach all the claim limitations of claim 2 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of  Regev.). 
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) each connection quality metric is based on a packet delay variation (PDV) metric determined for the respective connection with the master clock source over the backhaul network. 
However, Regev discloses the missing/crossed limitations comprising: (1) wherein each connection quality metric is based on a packet delay variation (PDV) metric determined for the respective connection with the master clock source over the backhaul network (FIG. 4 is a block diagram illustrating an exemplary process for monitoring and testing network communications. In block 402, various performance metrics associated with either the network connected device or a communications network to which the network connected device is connected are determined by actively or passively monitoring or testing packets within the packet data stream. Various performance metrics of either the network connected device (e.g., SN 302, DN 304) or the network to which the network connected device is connected (e.g., an AVB network) may be monitored or tested by examining the packet data stream. The computing platform is configured to monitor and/or test various performance metrics or aspects including connectivity of network connected device, reliability of the network and/or network connected device, operability of the network connected device, packet timing, synchronization, accuracy, latency, packet delay variation, and/or packet jitter, see [0066]-[0072]. This technique is used for determining each connection quality metric which is based on a packet delay variation (PDV) metric for the respective connection with the master clock source over the backhaul network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Regev in order to make a more effective apparatus by assuring timing, assuring quality (e.g., minimized latency, packet jitter, and packet delay variation), assuring reliability of the network and/or components thereof, assuring operability and/or functionality of the network and/or components thereof, assuring accuracy, etc., see (Regev, [0048].).
Regarding claim 13, Ruffini and Griffioen teach all the claim limitations of claim 12 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of  Regev.). 
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) each connection quality metric is based on a packet delay variation (PDV) metric determined for the respective connection with the master clock source over the backhaul network.  
However, Regev discloses the missing/crossed limitations comprising: (1) each connection quality metric is based on a packet delay variation (PDV) metric determined for the respective connection with the master clock source over the backhaul network (FIG. 4 is a block diagram illustrating an exemplary process for monitoring and testing network communications. In block 402, various performance metrics associated with either the network connected device or a communications network to which the network connected device is connected are determined by actively or passively monitoring or testing packets within the packet data stream. Various performance metrics of either the network connected device (e.g., SN 302, DN 304) or the network to which the network connected device is connected (e.g., an AVB network) may be monitored or tested by examining the packet data stream. The computing platform is configured to monitor and/or test various performance metrics or aspects including connectivity of network connected device, reliability of the network and/or network connected device, operability of the network connected device, packet timing, synchronization, accuracy, latency, packet delay variation, and/or packet jitter, see [0066]-[0072]. This technique is used for determining each connection quality metric which is based on a packet delay variation (PDV) metric for the respective connection with the master clock source over the backhaul network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s method by adding the teachings of Regev in order to make a more effective method by assuring timing, assuring quality (e.g., minimized latency, packet jitter, and packet delay variation), assuring reliability of the network and/or components thereof, assuring operability and/or functionality of the network and/or components thereof, assuring accuracy, etc., see (Regev, [0048].).
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of Griffioen et al. (US 20180324726, henceforth “Griffioen”) and further in view of Ping et al. (US 20140133365, henceforth “Ping”).
Regarding claim 6, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of  Ping.). 
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) at least one of the radio points comprises a single- carrier radio point. However, Ping discloses the missing/crossed limitations comprising: (1) at least one of the radio points comprises a single- carrier radio point (The implementations have been described in the respective embodiments all in a single-carrier application scenario, see [0080]. So, the radio points are single carrier radio points.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Ping in order to make a more effective apparatus by improving the performance of the system, see (Ping, [0049].).
Regarding claim 16, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of  Ping.). 
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) at least one of the radio points comprises a single- carrier radio point. However, Ping discloses the missing/crossed limitations comprising: (1) at least one of the radio points comprises a single- carrier radio point (The implementations have been described in the respective embodiments all in a single-carrier application scenario, see [0080]. So, the radio points are single carrier radio points.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s method by adding the teachings of Ping in order to make a more effective method by improving the performance of the system, see (Ping, [0049].).
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of Griffioen et al. (US 20180324726, henceforth “Griffioen”)and further in view of Tse et al. (US 20170244648, henceforth “Tse”).
Regarding claim 9, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein (FIG. 1, the transport network 20 is configured to carry fronthaul traffic (i.e. traffic between a RRU 3 and a DU 4) and backhaul traffic (i.e. traffic between a RBS 6 and a core network 18), see [0057]-[0058]. The missing/crossed out limitations will be discussed in view of Tse.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a switched Ethernet network. However, Tse discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a switched Ethernet network (FIG. 1 shows a C-RAN system 100 using an Ethernet-based fronthaul network, [0035].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Tse in order to make a more effective apparatus by improving the delay performance of the packet switching network, see (Tse, [0198].).
 Regarding claim 19, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein (FIG. 1, the transport network 20 is configured to carry fronthaul traffic (i.e. traffic between a RRU 3 and a DU 4) and backhaul traffic (i.e. traffic between a RBS 6 and a core network 18), see [0057]-[0058]. The missing/crossed out limitations will be discussed in view of Tse.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a switched Ethernet network. However, Tse discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a switched Ethernet network (FIG. 1 shows a C-RAN system 100 using an Ethernet-based fronthaul network, [0035].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Tse in order to make a more effective apparatus by improving the delay performance of the packet switching network, see (Tse, [0198].).
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of Griffioen et al. (US 20180324726, henceforth “Griffioen”) and further in view of Ashwood-Smith (US 20170373982, henceforth “Ashwood-Smith”).
  	Regarding claim 10, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein (FIG. 1, the central hub 10 further comprises a packet switch 14. The packet switch 14 is configured to switch traffic between a connection to a backhaul network 17 and the switch 14, see [0070]. The missing/crossed out limitations will be discussed in view of Ashwood-Smith.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the backhaul network comprises the Internet. However, Ashwood-Smith discloses the missing/crossed limitations comprising: (1) the backhaul network comprises the Internet (FIG. 2 is a block diagram of the packet network, but illustrating a jitter-sensitive packet flow, see [0060]. The back-haul network is an Internet Protocol (IP) packet network, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Ashwood-Smith in order to make a more effective apparatus by reducing the amount of jitter introduced into the jitter sensitive packet flow, see (Ashwood-Smith, [abstract].).
Regarding claim 20, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein (FIG. 1, the central hub 10 further comprises a packet switch 14. The packet switch 14 is configured to switch traffic between a connection to a backhaul network 17 and the switch 14, see [0070]. The missing/crossed out limitations will be discussed in view of Ashwood-Smith.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the backhaul network comprises the Internet. However, Ashwood-Smith discloses the missing/crossed limitations comprising: (1) the backhaul network comprises the Internet (FIG. 2 is a block diagram of the packet network, but illustrating a jitter-sensitive packet flow, see [0060]. The back-haul network is an Internet Protocol (IP) packet network, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s method by adding the teachings of Ashwood-Smith in order to make a more effective method by reducing the amount of jitter introduced into the jitter sensitive packet flow, see (Ashwood-Smith, [abstract].).
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of Griffioen et al. (US 20180324726, henceforth “Griffioen”) and further in view of Shattil (US 20170099658, henceforth “Shattil”).
Regarding claim 8, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of Shattil.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a local area network and the backhaul network comprises a wide area network. However, Shattil discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a local area network and the backhaul network comprises a wide area network (FIG. 18, the fronthaul network 1800 comprises short-range wireless links computing devices in a wireless local area network (WLAN), such as a WiFi, WPAN, infrared, optical, UWB, wireless-USB etc., see [0230]-[0236]. FIG. 23, exit nodes 2321 and 2322 provide access to external resources, such as external services 2331 and 2332. The exit nodes 2321 and 2322 provide access to broadband data services, which may include a backhaul network, an Internet Service Provider network, a broadband radio network, and/or other types of networks, see [0282]-[0295].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Shattil in order to make a more effective apparatus by dynamically adapting the processor allocations, such as to enhance processing efficiency, see (Shattil, [0264].).
Regarding claim 18, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein (The missing/crossed out limitations will be discussed in view of Shattil.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a local area network and the backhaul network comprises a wide area network. However, Tse discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a local area network and the backhaul network comprises a wide area network (FIG. 18, the fronthaul network 1800 comprises short-range wireless links computing devices in a wireless local area network (WLAN), such as a WiFi, WPAN, infrared, optical, UWB, wireless-USB etc., see [0230]-[0236]. FIG. 23, exit nodes 2321 and 2322 provide access to external resources, such as external services 2331 and 2332. The exit nodes 2321 and 2322 provide access to broadband data services, which may include a backhaul network, an Internet Service Provider network, a broadband radio network, and/or other types of networks, see [0282]-[0295].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s method by adding the teachings of Shattil in order to make a more effective method by dynamically adapt the processor allocations, such as to enhance processing efficiency, see (Shattil, [0264].).
 Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 20180206203, henceforth “Ruffini”) in view of Griffioen et al. (US 20180324726, henceforth “Griffioen”) and further in view of Barbieri (US 20180034669, henceforth “Barbieri”), Ruffini et al. (US 20170331575, henceforth “Ruffini2”).
Regarding claim 7, Ruffini and Griffioen teach all the claim limitations of claim 1 above; and Ruffini further teaches wherein (FIG. 2A, the traffic between DU 4 and RRU 3 (in either direction) is called fronthaul traffic which is carried through the fronthaul network 21, see [0054]. The missing/crossed out limitations will be discussed in view of Barbieri.), and 
the backhaul network comprises a network (FIG. 1, the transport network 20 is configured to carry fronthaul traffic and backhaul traffic (i.e. traffic between a RBS 6 and a core network 18), see [0058]. The central hub 10 further comprises a packet switch 14. The packet switch 14 is configured to switch traffic between a connection to a backhaul network 17 and the switch 14, see [0070]. The missing/crossed out limitations will be discussed in view of Ruffini2.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a network having a low packet delay variation (PDV), (2) the backhaul network comprises a network having a high packet delay variation (PDV).
 	However, Barbieri discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a network having a low packet delay variation (PDV) (FIG. 1, the interface between a BBU 160 and an RRH 130, is referred to as a fronthaul link 135. The fronthaul link 135 indicates high speed and low latency with minimal jitter, see [0013]. So, the fronthaul network comprises a network having a low packet delay variation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Barbieri in order to make a more effective apparatus by providing reliable communication while minimizing the application-layer latency between the sender and the receiver of each message, see (Barbieri, [0400].).
Ruffini2 discloses the missing/crossed limitations comprising: (2) the backhaul network comprises a network having a high packet delay variation (PDV) (FIG. 4, the communication over the network 1 provides for backhaul between the switch site 20 and radio base stations 10, see [0033]. The PDV of link 34 is too high, see [0038]. The network tomography is used on the network 1 in order identify a link which is impacting the timing information transmitted in timing messages, e.g. to identify the link within the network 1 having a high PDV, see [0039].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Ruffini2 in order to make a more effective apparatus by simplifying the overall handling of the solution and optimizing the bandwidth usage, see (Ruffini2, [0047].).
Regarding claim 17, Ruffini and Griffioen teach all the claim limitations of claim 11 above; and Ruffini further teaches wherein (FIG. 2A, the traffic between DU 4 and RRU 3 (in either direction) is called fronthaul traffic which is carried through the fronthaul network 21, see [0054]. The missing/crossed out limitations will be discussed in view of Barbieri.), and 
the backhaul network comprises a network (FIG. 1, the transport network 20 is configured to carry fronthaul traffic and backhaul traffic (i.e. traffic between a RBS 6 and a core network 18), see [0058]. The central hub 10 further comprises a packet switch 14. The packet switch 14 is configured to switch traffic between a connection to a backhaul network 17 and the switch 14, see [0070]. The missing/crossed out limitations will be discussed in view of Ruffini2.).
As noted above, Ruffini is silent about the aforementioned missing/crossed limitations of: (1) the fronthaul network comprises a network having a low packet delay variation (PDV), (2) the backhaul network comprises a network having a high packet delay variation (PDV).
 	However, Barbieri discloses the missing/crossed limitations comprising: (1) the fronthaul network comprises a network having a low packet delay variation (PDV) (FIG. 1, the interface between a BBU 160 and an RRH 130, is referred to as a fronthaul link 135. The fronthaul link 135 indicates high speed and low latency with minimal jitter, see [0013]. So, the fronthaul network comprises a network having a low packet delay variation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Barbieri in order to make a more effective apparatus by providing reliable communication while minimizing the application-layer latency between the sender and the receiver of each message, see (Barbieri, [0400].).
Ruffini2 discloses the missing/crossed limitations comprising: (2) the backhaul network comprises a network having a high packet delay variation (PDV) (FIG. 4, the communication over the network 1 provides for backhaul between the switch site 20 and radio base stations 10, see [0033]. The PDV of link 34 is too high, see [0038]. The network tomography is used on the network 1 in order identify a link which is impacting the timing information transmitted in timing messages, e.g. to identify the link within the network 1 having a high PDV, see [0039].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ruffini and Griffioen’s apparatus by adding the teachings of Ruffini2 in order to make a more effective apparatus by simplifying the overall handling of the solution and optimizing the bandwidth usage, see (Ruffini2, [0047].).
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411